Atkinson, J.
This was an action by the owner of a lot in a city, to enjoin the owner of another lot from constructing a building in violation - of a duly executed and recorded contract between the predecessors in title of the respective parties, defining a line and providing that no building which would obstruct the view from the respective properties *118should be constructed beyond the line by the persons executing the contract or their privies in estate. On the final trial, after the defendant’s original answer had been amended, a verdict was returned in favor of the plaintiff,' and the defendant was permanently enjoined as prayed. The defendant made a motion for a new trial, which was overruled, and he excepted. A number of the grounds of the motion for a new trial complained of rulings on the admissibility of- evidence, and some com- , plained of certain excerpts of the charge of the court. Held, that all of the rulings on the admissibility of evidence, and the charge of the ■' court, were in substantial accord with the principles ruled when the caáe was before the Supreme Court on writ of error complaining of the grant of an interlocutory injunction. Seawright v. Blount, 139 Ga. 323 (77 S..E. 152). The evidence was sufficient to support the verdict; and none of the grounds of the motion for new trial show cause for reversal.
June 14, 1917.
Equitable petition. Before Judge Bell. Fulton superior court. July 21, 1916.
Green, Tilson & McKinney, for plaintiff in error.
E. M. & G.F. Mitchell, contra.

Judgment affirmed.


All the Justices concur.